

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
Execution Copy


NOT TO EXCEED $175,000,000
MISSISSIPPI BUSINESS FINANCE CORPORATION
TAXABLE INDUSTRIAL DEVELOPMENT REVENUE BONDS, SERIES 2008
 
(GULF SOUTH PIPELINE COMPANY, LP PROJECT)




BOND PURCHASE AGREEMENT
 
Among
 
BOARDWALK PIPELINES, LP






MISSISSIPPI BUSINESS FINANCE CORPORATION
 
And
 
GULF SOUTH PIPELINE COMPANY, LP










 
Dated as of December 1, 2008

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS


1.  BACKGROUND                                                                                                                                               
1
2.  JOINT REPRESENTATION OF THE ISSUER AND THE
COMPANY                                                    2
3.  REPRESENTATIONS OF THE
ISSUER                                                                                                       
2
4.  REPRESENTATIONS OF THE
COMPANY                                                                                                
3
5.  COVENANTS OF THE
COMPANY                                                                                                              5
6.  PURCHASE, SALE AND DELIVERY OF THE
BONDS                                                                            
6
7.  DOCUMENTS                                                                                                                                                 
8
8.  CONDITIONS TO OBLIGATIONS OF THE
PURCHASER                                                                      
8
9.  TERMINATION                                                                                                                                            
11
10.  EXPENSES                                                                                                                                                   
11
11.  CONDITION OF THE ISSUER'S
OBLIGATIONS                                                                                  
11
12.  NOTICES                                                                                                                                                      
11
13.  SUCCESSORS                                                                                                                                              
12
14.  SURVIVAL OF CERTAIN REPRESENTATIONS AND
WARRANTIES                                            12
15.  GOVERNING
LAW                                                                                                                                      12
16.  MISCELLANEOUS                                                                                                                                      12
17.  COUNTERPARTS                                                                                                                                       
12
18.  EFFECTIVE
DATE                                                                                                                                      
12
19.  DEFINED
TERMS                                                                                                                                       
12




EXHIBIT A:    Notice of Borrowing

 
 

--------------------------------------------------------------------------------

 









 
Dated as of December 1, 2008








Mississippi Business Finance Corporation
Jackson, Mississippi


Gulf South Pipeline Company, LP
Houston, Texas


Ladies and Gentlemen:


Boardwalk Pipelines, LP, a Delaware limited partnership (the "Purchaser"),
offers to enter into this Bond Purchase Agreement (this "Agreement") with the
Mississippi Business Finance Corporation, a public corporation organized and
existing under the laws of the State of Mississippi (the "State") (the "Issuer")
and Gulf South Pipeline Company, LP, a limited partnership organized, validly
existing under the laws of the State of Delaware, and in good standing under the
laws of the State of Mississippi (the "Company"), which, upon your acceptance
will be binding upon the Issuer, the Company and the Purchaser.


1. BACKGROUND
 
(a) The Issuer will issue and sell its Taxable Industrial Development Revenue
Bonds, (Gulf South Pipeline Company, LP Project) (the "Bonds") in the maximum
aggregate principal amount of $175,000,000 to provide for the permanent
financing for a portion of the cost of the Project (as defined in the Loan
Agreement, as hereinafter defined) to be located in the State and to be owned by
the Company, and to pay the necessary expenses incidental to the issuance of the
Bonds.  The Bonds may be designated upon written notice by the Company in an
aggregate amount not exceeding $175,000,000, so as to fund the Project.  The
principal proceeds of the Bonds will be advanced from time to time as described
in the Indenture (as hereinafter defined).  The Issuer and the Company will
enter into a Loan Agreement (the "Loan Agreement") dated as of December 1,
2008,  providing, among other things, for payments at times and in amounts
sufficient to pay when due the principal of, premium, if any, and interest on
the Bonds.
 
(b) The Bonds will be Issued pursuant to Title 57, Chapter 10, Article 7 of the
Mississippi Code of 1972, as amended and supplemented (the "Act"), resolutions
of the Issuer dated June 14, 2006, April 11, 2007 and July 9, 2008 (collectively
the "Resolution"), and a trust indenture (the "Indenture") dated as of December
1, 2008, between the Issuer and Hancock Bank, as Trustee, (the "Trustee"). The
Bonds are limited obligations of the Issuer, payable solely from payments to be
made by the Company pursuant to the Loan Agreement and payments to be made by
the Company pursuant to a promissory note to the Issuer (the "Note").  Payment
of the Bonds is secured by the lien of the Indenture on the trust estate created
thereunder which consists generally of money deposited in the funds and accounts
established under the Indenture and income from the investment of such money as
required by the Indenture, the Loan Agreement and the Note.
 

--------------------------------------------------------------------------------


(c) The Bonds will contain the terms and provisions as described in the
Indenture and will bear interest at the rates described in the Indenture.
 
(d) The terms and provisions of the Bonds have been approved by the Company
which enters into this Agreement in order to induce the Purchaser to purchase
the Bonds and advances thereupon at the price set forth in the Indenture.
 
(e) No preliminary official statement, final official statement or other
disclosure document will be distributed in connection with the Issuance and sale
of the Bonds.
 
(f) It is intended that interest on the Bonds will not be tax-exempt interest
for purposes of Section 103 of the Internal Revenue Code.
 
(g) The Purchaser is purchasing the Bonds for its own account and will, on the
Closing Date (as hereinafter defined), execute a document satisfactory to the
Issuer agreeing not to sell or otherwise transfer or dispose of the Bonds
without complying with applicable disclosure and registration requirements of
federal and state securities laws.  The Purchaser will cause the Company to
execute a certificate agreeing to the restrictions imposed by the securities
laws and providing the necessary affirmations requested by the Issuer.
 
(h) This Agreement, together with the Loan Agreement, the Note, the Indenture
and the Bond shall hereinafter sometimes be referred to as the Loan Documents.
 
2. JOINT REPRESENTATION OF THE ISSUER AND THE COMPANY.  The Issuer and the
Company represent that the Company is an "eligible business" within the meaning
of the Act.
 
3. REPRESENTATIONS OF THE ISSUER.  The Issuer makes the following
representations, all of which will survive the purchase and offering of the
Bonds.
 
(a) The Issuer is a public corporation organized and existing under the laws of
the State.
 
(b) The Issuer is authorized by the provisions of the Act to issue the Bonds, to
loan the proceeds of the Bonds to the Company pursuant to the Loan Agreement to
be used for the permanent financing of the Project, to pledge and assign the
Loan Agreement and the Note, and the payments to be received by the Issuer
pursuant thereto and the funds established pursuant to the Indenture and
investment earnings and amounts therein as security for the payment of the
principal of, premium, if any, and interest on the Bonds and to assign its
interest in the Loan Agreement and the Note to the Trustee, all pursuant to the
Indenture.
 
2

--------------------------------------------------------------------------------


(c) The Issuer has complied with all provisions of the Constitution and the laws
of the State pertaining to the issuance and sale of the Bonds, including the
Act, and has full power and authority to authorize and thereafter consummate all
transactions contemplated by the Loan Documents and any and all other agreements
relating thereto.
 
(d) The Issuer has duly adopted the Resolution and has duly authorized the
execution and delivery of the Loan Documents and the issuance and sale of the
Bonds, and taken all actions and obtained all approvals necessary and
appropriate to carry out the same.
 
(e) The Issuer has duly authorized all necessary actions to be taken by the
Issuer (i) for the issuance and sale of the Bonds upon the terms set forth
herein and in the Indenture, (ii) for the execution, delivery, receipt and due
performance of the Loan Documents, any and all other agreements and documents as
may be required to be executed, delivered and received by the Issuer in order to
carry out, give effect to and consummate the transactions contemplated hereby
and by the issuance and sale of the Bonds, and (iii) for the carrying out,
giving effect to, and consummation of the transactions contemplated hereby, by
the Indenture and by the issuance and sale of the Bonds. Executed counterparts
of the Loan Documents will be delivered to the Purchaser by the Issuer on the
Closing Date (as hereinafter defined).
 
(f) To the best of the Issuer's knowledge, there is no action, suit, proceeding,
inquiry, investigation at law or in equity or before or by any court, public
board or body pending or threatened against or affecting the Issuer (or any
basis therefor) wherein an unfavorable decision, ruling or finding would
adversely affect the transactions contemplated hereby or the issuance and sale
of the Bonds or the validity of the Bonds, the Loan Documents or any agreement
or instrument to which the Issuer is or is expected to be a party and which is
used or contemplated for use in the consummation of the transactions
contemplated hereby.
 
(g) Neither the execution and delivery by the Issuer of the Loan Documents and
other agreements contemplated hereby nor the Issuance and sale of the Bonds and
compliance with the provisions thereof will conflict with or constitute, on the
part of the Issuer, a breach of or a default under any existing law, court or
administrative regulation, decree or order or any agreement, indenture,
mortgage, lease or other instrument to which the Issuer is subject or by which
the Issuer is or may be bound.
 
(h) Any certificate signed by any of the Issuer's authorized officers and
delivered to the Purchaser shall be deemed a representation and warranty by the
Issuer to the Purchaser as to the statements made therein.
 
(i) When an advance in respect of the Bonds is paid for by the Purchaser at the
direction of the Company in accordance with the terms of this Agreement, the
Bonds, including each such advance, will have been duly authorized, executed and
issued and will constitute legal, valid and binding limited obligations of the
Issuer enforceable in accordance with their terms and entitled to the benefits
of the Indenture.
 
4. REPRESENTATIONS OF THE COMPANY.   The Company makes the following
representations, all of which will survive the purchase and offering of the
Bonds:
 
3

--------------------------------------------------------------------------------


(a) The Company is a limited partnership duly formed and validly existing under
the laws of the State of Delaware, is in good standing in and is duly authorized
to conduct business in the State of Mississippi.
 
(b) The Company has full limited partnership power and authority to authorize
and thereafter consummate all transactions contemplated by this Agreement, the
Loan Documents and any and all other agreements relating thereto.
 
(c) The Company’s general partner has duly authorized all necessary actions to
be taken by the Company (i) for the execution, delivery, receipt and due
performance of the Loan Documents, (ii) for the consummation of the transactions
contemplated by the sale of the Bonds, the Loan Documents, and (iii) for the
Loan Documents to constitute valid and binding obligations of the Company
enforceable in accordance with their respective terms, as each may apply to the
Company except to the extent that the enforceability thereof may be limited (A)
by bankruptcy, reorganization or similar laws limiting the enforceability of
creditors' rights generally or (B) by the availability of any discretionary
equitable remedies.
 
(d) The execution and delivery by the Company of the Loan Documents and the
other documents contemplated hereby and by the issuance and sale of the Bonds
and compliance with the provisions thereof will not conflict with or constitute
on the Company's part a breach of or default under any existing law, court or
administrative regulation, decree or order or any agreement, indenture,
mortgage, lease or other instrument to which the Company is subject or by which
the Company is or may he bound.
 
(e) Any certificate signed by any of the Company's general partner’s authorized
officers and delivered to the Purchaser shall be deemed a representation and
warranty by the Company to the Purchaser as to the statements made therein.
 
(f) The Company has obtained or will obtain as and when required by applicable
law all approvals required in connection with the execution and delivery of and
performance by the Company of its obligations under the Loan Documents.
 
(g) To the Company's knowledge, there is no action, suit, proceeding, inquiry or
investigation at law or in equity pending before or by any court, public board
or body to which  the Company is a party that would materially adversely affect
the transactions contemplated by, or the validity or enforceability of the Loan
Documents, or wherein an unfavorable decision, ruling or finding would adversely
affect the transactions contemplated hereby or the issuance and sale of the
Bonds or the validity of the Bonds, the Loan Documents or any agreement or
instrument to which the Company is or is expected to be a party and which is
used or contemplated for use in the consummation of the transactions
contemplated hereby.
 
(h) The Company will have obtained all licenses, permits, franchises or other
governmental authorizations necessary for the acquisition, construction,
installation, equipping and permanent financing, from time to time, of any
subproject included under the definition of Project under the Indenture and the
use of any subproject included under the definition of Project.
 
4

--------------------------------------------------------------------------------


5. COVENANTS OF THE COMPANY.  The Company covenants and agrees to the following
covenants, all of which will survive the purchase and offering of the Bonds and
any investigations made by or on behalf of the Purchaser:
 
(a) The Company agrees to indemnify and hold harmless the Issuer, its counsel,
Bond Counsel, the Purchaser, the Trustee, any officer, agent or employee of the
Issuer and each person, if any, who controls any of the foregoing within the
meaning of Section 15 of the Securities Act of 1933, as amended, or Section 20
of the Securities Exchange Act of 1934, as amended (collectively referred to
herein as the "Indemnified Parties"), against any and all losses, claims,
damages, liabilities or expenses whatsoever arising out of or resulting from or
in any way related to the issuance and sale of the Bonds, any breach by the
Company of any of, or the inaccuracy of any of, its representations, warranties
and covenants set forth in this Agreement and the permanent financing of the
Project and the acquisition, installation, equipping and the use of the Project;
provided, however, that the Company shall not indemnify and hold harmless any
Indemnified Party from damages that result from gross negligence or intentional
misconduct on the part of the Indemnified Party seeking such indemnity.
 
In case any action shall be brought against one or more of the Indemnified
Parties based upon the information described in the preceding paragraph and in
respect of which indemnity may be sought against the Company, the Indemnified
Parties shall promptly notify the Company in writing and the Company shall
promptly assume the defense thereof, including the employment of counsel
reasonably acceptable to the Indemnified Parties, the payment of all expenses,
and the right to negotiate and consent to settlement. Any one or more of the
Indemnified Parties has the right, at its own expense, to employ separate
counsel in any such action and to participate in the defense thereof. The
Company shall not be liable for any settlement of any such action effected
without its consent, but if settled with the consent of the Company, or if there
be a final judgment for the plaintiff in any such action with or without its
consent, the Company agrees to indemnify and hold harmless the Indemnified
Parties from and against any loss or liability by reason of such settlement or
judgment.
 
(b) The Company will not take or omit to take, as may be applicable, any action
which would, in any way, cause the proceeds of the Bonds to be applied in a
manner contrary to the requirements of the Indenture and the Loan Agreement.
 
(c) Whether or not the sale of the Bonds by the Issuer to the Purchaser is
consummated, the Company agrees that the Purchaser shall have no obligation to
pay any costs or expenses incident to the performance of the obligations of the
Issuer or the Purchaser under this Agreement.  All costs and expenses to effect
the preparation, issuance, sale and delivery of the Bonds and the Loan Documents
and the fees and expenses of the Issuer, its Agents, and of Bond Counsel, and of
the Purchaser and its Counsel, shall be paid by the Company.
 
(d) Company will use the proceeds of the Loan for the acquisition, construction,
installation, and expansion of facilities on the Project Site, including the
equipping of the Project, including any reimbursement of prior expenditures on
the Project.
 
5

--------------------------------------------------------------------------------


(e) Company will not make any amendment or change of its certificate of limited
partnership or agreement of limited partnership that will constitute a material
adverse affect on this Agreement, the Loan Agreement, or any other Loan
Documents.
 
6. PURCHASE, SALE AND DELIVERY OF THE BONDS
 
(a) On the basis of the representations, warranties and covenants contained
herein, and in the Loan Documents and other agreements referred to herein, and
subject to the terms and conditions herein and therein set forth, on the Closing
Date the Purchaser agrees to purchase from the Issuer and the Issuer agrees to
sell to the Purchaser the “Mississippi Business Finance Corporation Taxable
Industrial Development Revenue Bonds Series 2008 (Gulf South Pipeline Company,
LP Project)” in an agreed upon principal amount for a purchase price of one
hundred percent (100%) of the principal amount of the Series 2008 Bonds so
issued and sold from time to time as provided for hereunder and in the
Indenture.  The Issuer understands that the Purchaser is purchasing the Bonds
for its own account and will provide an investment letter or certificate to that
effect.  The Purchaser will not sell the bonds to any other prospective bond
purchaser without obtaining the prior written consent of the Issuer.
 
(b) The Issuer will deliver the Series 2008 Bonds to or for the account of the
Purchaser against payment of the purchase price therefor on the Closing Date and
thereafter (in the case of multiple advances) on a date or dates acceptable to
the Issuer, the Purchaser and the Company in the principal amount designated by
the Company as herein provided.  The Bonds will be dated the date of issuance
and delivery thereof, will be delivered in the form of one (1) fully registered
Bond so designated by the Company and in denominations so that the aggregate
amount does not to exceed $175,000,000 (as hereinafter more fully described),
and will be registered in the name of the Purchaser.  The Bonds may be in
printed, engraved, typewritten or photocopied form and each such form shall
constitute "Definitive Form."
 
(c) Purchaser will purchase Bonds in a principal amount equal to the principal
amount of the Bonds as provided for under the Indenture, but not in an aggregate
amount which will exceed $175,000,000 of Bonds issued under the Indenture.  The
proceeds of such purchases shall be loaned to the Company by the Issuer to
finance the Project, as such term is defined in the Indenture.
 
(d) The Bonds shall be dated the date of delivery thereof and the Bonds shall
bear an interest rate equal to seven percent (7%) per annum.
 
(e) Interest accrued on the Bonds shall be paid on each Interest Payment Date,
as defined in the Indenture.  The outstanding principal shall be due and payable
on the final maturity date of the Bonds.  All Bonds shall mature no later than
December 1, 2018.  Bonds may be prepaid in whole or in part without penalty,
upon written notice to the Trustee, the Issuer, and the Purchaser as provided in
Section 2.4 of the Indenture.
 
6

--------------------------------------------------------------------------------


The sale and purchase of the Bonds will be accomplished in two or more advances
as described hereinafter and in Section 2.7 of the Indenture.  The parties agree
that (i) the aggregate principal amount of Bonds to be sold and purchased
hereunder shall not exceed the principal amount specified in Paragraph 6(b)
hereof, and (ii) the Bonds will be deemed delivered to the Purchaser by notice
of an advance or advances thereupon as herein provided.  Advances shall be made
upon the fully registered Bonds that are issued and delivered under the
Indenture and shall constitute an advance of moneys by the Issuer, upon payment
therefor by the Purchaser.  Such advances shall be noted on the Bond by the
Purchaser and on the Note by the Trustee, there being required no additional
delivery of a new Bond or Bonds in definitive form.  It shall be the sole
prerogative of the Company to designate the principal amount of each advance to
be delivered at any subsequent time and the date, time and place of the delivery
of and payment for such advance (hereinafter referred to as a "Closing").  The
aforesaid notice of borrowing to be made by the Company after the Closing Date
shall be substantially in the form of that which is attached hereto as
Exhibit "A" and shall be duly executed on behalf of the Company (the “Notice of
Borrowing”).  Within five (5) days from which such Notice of Borrowing is
submitted, the Purchaser shall fund such request.  As is set forth in Section
2.7 of the Indenture, any such Notice of Borrowing which the Trustee receives
from the Company shall be treated as an order from the Issuer to authorize the
advance under the Bond initially issued and delivered and as irrevocable, unless
the Trustee, the Issuer and the Purchaser shall consent in writing to any
revocation thereof.  No further action shall be required by the Issuer in order
to authorize any such advance.  Subject to the terms and conditions of the
Indenture, the Issuer and the Trustee hereby authorize and direct the Purchaser
to note as an advance on the grid provided therefor on the Bond, the amount
constituting the advance requested by the Company at any such Closing along with
all payments of principal and interest on the Bond; and the Purchaser shall make
such notation and pay the purchase price of such  Bond pursuant to Section 2.2
of the Indenture.  Upon receipt of such payment, the Trustee has agreed in the
Indenture to note as an advance on the grid provided therefor on the Note, the
amount constituting the advance along with all payments of principal and
interest on the Bond.
 
The outstanding principal amount of the Bonds shall at all times be determined
by the records maintained by the Trustee and the Purchaser.
 
The obligation of the Issuer to cause advances upon the Bonds, and the
obligation of the Purchaser to purchase the Bonds under the provisions of this
Agreement shall terminate on that date which follows the Completion Date (as
defined in the Loan Agreement) of the Project, and after said termination date
the Issuer shall have no obligation to cause advances upon the Bonds and the
Purchaser shall have no obligation to purchase the Bonds.
 
All Bonds (including advances thereupon) issued by the Issuer are to be sold to
the Purchaser under and pursuant to this Agreement and shall not be sold to any
other purchaser or pursuant to any other agreement without an agreement in
writing signed by the Issuer, the Trustee, the Purchaser and such other
purchaser.
 
(f) The Purchaser agrees that it is purchasing the Bonds for its own investment
account and not with a view towards any resale or public distribution thereof.
 
(g) The Bonds shall bear interest at the rates, mature on the date or dates, be
subject to optional and mandatory redemption prior to maturity, and have such
other terms as described in the Indenture.
 
7

--------------------------------------------------------------------------------


7. DOCUMENTS.  On or prior to the Closing Date, the Company and the Purchaser
shall have received a copy of each of the following documents duly executed by
all parties thereto as certified to the satisfaction of the Purchaser:
 
(a) the Resolution;
 
(b) the Indenture;
 
(c) the Loan Agreement;
 
(d) the Note; and
 
(e) the Assignment of the Note.
 
The Issuer and the Company shall immediately upon their execution provide the
Purchaser with any amendments to the aforementioned documents.


8. CONDITIONS TO OBLIGATIONS OF THE PURCHASER.  The obligation of the Purchaser
to purchase and pay for the Bonds and the obligation of the Issuer to sell the
Bonds to the Purchaser shall be subject to the following conditions precedent:
 
(a) The representations and warranties of the Company herein and the
representations and warranties made in each of the Loan Documents by the
respective parties thereto shall be true, correct and complete on the date
hereof and on the Closing Date, and each such party to the Loan Documents,
including the Company, shall deliver a certificate to such effect on the Closing
Date.  The Issuer and the Company shall have performed all of their obligations
hereunder, and the statements made on behalf of the Issuer and the Company
hereunder shall be true and correct on the date hereof and on the Closing Date,
and the Issuer and the Company shall deliver certificates to such effect on the
Closing Date.
 
(b) Each of the Loan Documents, the Resolution and all other official action of
the Issuer relating thereto shall be in full force and effect and shall not have
been amended, modified or supplemented without the written approval of the
Purchaser.
 
(c) The Issuer shall have received the approving opinion of Bond Counsel in form
and substance reasonably acceptable to the Purchaser, and the Purchaser shall
have received a letter from Bond Counsel dated the Closing Date and addressed to
the Purchaser, to the effect that the Purchaser may rely upon such firm's
opinion as if it were addressed to the Purchaser.
 
(d) The Purchaser shall have received the opinion of counsel to the Issuer,
dated the Closing Date and addressed to the Purchaser in form and substance
reasonably acceptable to the Purchaser.
 
(e) No default or event of default (as defined in any of the Loan Documents)
shall have occurred and be continuing, and no event shall have occurred and be
continuing as of the Closing Date that, with the lapse of time or the giving of
notice or both, would constitute such a default or event of default.
 
8

--------------------------------------------------------------------------------


(f) No material adverse change shall have occurred, nor shall any development
involving a prospective material and adverse change in, or affecting the
affairs, business, financial condition, result of operations, prospects or
properties (including any subproject included in the definition of Project) of
the Issuer or the Company have occurred, between the date hereof and the Closing
Date; and
 
(g) On or prior to the Closing Date, all actions required to be taken as of the
Closing Date in connection with the  Bonds and the Loan Documents by the Issuer
and the Company shall have been taken, and the Issuer and the Company shall each
have performed and complied with all agreements, covenants and conditions
required to be performed or complied with by this Agreement, the Bonds and the
Loan Documents, and each party shall deliver a certificate to such effect
insofar as the foregoing actions, agreements, covenants and conditions apply to
each such party, and each of such agreements shall be in full force and effect
and shall not have been amended, modified or supplemented, except as has been
agreed to in writing by the Purchaser.
 
(h) Each of the Loan Documents shall have been executed and delivered by each of
the respective parties thereto, all such documents shall be in forms provided to
the Purchaser on the date hereof with only such changes as the Purchaser may
approve in writing.
 
(i) None of the events referred to in Section 9 of this Agreement shall have
occurred.
 
(j) The Purchaser shall have received a certificate, dated the Closing Date and
signed on behalf of the Issuer, to the effect that:
 
(i)  
the Issuer has not received notice of any pending, nor to the Issuer's knowledge
is there any threatened, action, suit, proceeding, inquiry or investigation
against the Issuer, at law or in equity, by or before any court, public board or
body, nor to the Issuer's knowledge is there any basis therefor, affecting the
existence of the Issuer or the titles of its officials to their respective
offices, or seeking to prohibit, restrain or enjoin the sale, issuance or
delivery of the Bonds or the pledge of revenues or assets of the Issuer pledged
or to be pledged to pay the principal of and interest on the Bonds, or in any
way materially adversely affecting or questioning (A) the territorial
jurisdiction of the Issuer, (B) the use of the proceeds of the  Bonds to
permanently finance the subprojects included in the definition of Project, (C)
the validity or enforceability of the  Bonds, any proceedings of the Issuer
taken with respect to the Bonds, or any of the Loan Documents to which it is a
party, (D) the execution and delivery of this Agreement or the Bonds, or (E) the
power of the Issuer to carry out the transactions contemplated by this
Agreement, the Bonds, the Indenture or any of the Loan Documents which the
Issuer is a party; and

 
(ii)  
the Issuer has complied with all the covenants and satisfied all of the
conditions on its part to be performed or satisfied at or prior to the Closing
Date, and the representations and warranties of the Issuer contained herein and
in each of the Loan Documents to which it is a party are true and correct as of
the Closing Date.

 
9

--------------------------------------------------------------------------------


(k) The Purchaser shall have received an opinion of counsel to the Company,
dated the Closing Date and addressed to the Purchaser in form and substance
reasonably acceptable to the Purchaser.
 
(l) The Purchaser shall have received certificates dated the Closing Date from
the Company to the effect that the Company has complied with all of the
covenants and satisfied all of the conditions to be performed or satisfied by it
on or prior to the Closing Date, and the representations and warranties of the
Company contained in this Agreement and in each of the Loan Documents to which
it is a party are true, correct and complete as of the Closing Date, and it has
full legal right, power and authority to enter into and carry out the
transactions contemplated by the Loan Documents.
 
(m) The Purchaser shall have received a certificate, dated the Closing Date and
signed by an authorized officer of the Trustee, to the effect that (i) he or she
is an authorized officer of the Trustee, (ii) the Indenture has been duly
executed and delivered by the Trustee, (iii) the Trustee has all necessary
corporate and trust powers required to carry out the trust created by the
Indenture, (iv) to the best of his or her knowledge, the acceptance by the
Trustee of the duties and obligations of the Trustee under the Indenture and
compliance with the provisions thereof will not conflict with or constitute a
breach of or default under any law, administrative regulation, consent decree or
any agreement or other instrument to which the Trustee is subject or by which
the Trustee is bound, and (v) the Trustee has duly authenticated the Bonds, and
the person signing the certificate of authentication on each Bond has been duly
authorized to do so.
 
(n) Evidence, reasonably satisfactory in form and substance to the Purchaser and
Bond Counsel, of a satisfactory and favorable conclusion to a Bond validation
proceeding under the laws of the State with respect to the Bonds shall have been
received.
 
(o) Such additional certificates, opinions and other documents as the Purchaser
or Bond Counsel may reasonably request to evidence performance of or compliance
with the provisions of this Agreement and the transactions contemplated hereby
and by the issuance and sale of the Bonds, all such certificates and other
documents to be reasonably satisfactory in form and substance to the Purchaser,
shall have been received.
 
(p) If any conditions to the obligations of the Purchaser or the Issuer
contained in this Agreement are not satisfied and the satisfaction of such
conditions shall not be waived by the Purchaser, then, at the option of the
Purchaser (i) the Closing Date shall be postponed for such period as may be
deemed necessary for such Conditions to be satisfied or (ii) without limiting
the generality of Section 14 of this Agreement, the obligations of the Purchaser
and the Issuer under this Agreement shall terminate, neither the Purchaser nor
the Issuer shall have any further obligations or liabilities hereunder, and the
Company shall have no further obligations or liabilities hereunder other than
its obligations under Section 5 hereof.
 
10

--------------------------------------------------------------------------------


(q) All of the legal opinions, certificates, proceedings, instruments and other
documents mentioned above or elsewhere in this Agreement shall be deemed to be
in compliance with the provisions hereof if, but only if, they are in form and
substance reasonably satisfactory to the Purchaser and the Issuer.
 
(r) As of the Closing Date, no event of default (as defined in the Loan
Documents) shall have occurred and be continuing, nor shall any event have
occurred and be continuing as of the Closing Date which, with the lapse of time,
would constitute such a default.
 
9. TERMINATION.  The Purchaser may terminate its obligations hereunder by
written notice to the Issuer if, at any time subsequent to the date hereof and
on or prior to the Closing Date:
 
(a) There shall have occurred any material change in the business or affairs of
the Issuer or the Company or any material change in the Project that materially
adversely affects the financial condition, business, properties or prospects of
the Company.
 
(b) Any condition to the Purchaser's obligations hereunder is not satisfied
because of any refusal, inability or failure on the part of the Company or the
Issuer to comply with any of the terms or to fulfill any of the conditions
provided for or contemplated by this Agreement, or if for any reason the
Company, the Trustee or the Issuer shall be unable to perform all of their
obligations or satisfy conditions, respectively, provided for or contemplated in
this Agreement or the Loan Documents.
 
10. EXPENSES.  Except as otherwise provided herein, the Company shall cause to
be paid out of its own funds, or the proceeds of the Bonds, the costs of issuing
the Bonds, including, but not limited to, the fees and expenses described in
Section 5 of this Agreement, whether or not the sale of the Bonds by the Issuer
to the Purchaser is consummated.
 
11. CONDITION OF THE ISSUER'S OBLIGATIONS.  The Issuer's obligations hereunder
are subject to the Purchaser's performance of its obligations hereunder.
 
12. NOTICES.  Any notice or other communication to be given under this Agreement
may be given by delivering the same in writing and shall be deemed given, unless
otherwise required herein, when received by registered or certified mail, return
receipt requested, postage prepaid; or when received by overnight delivery; or
when personally delivered; addressed as follows:
 
If to the Issuer:                     Mississippi Business Finance Corporation
Attention:  William T. Barry
735 Riverside Drive, Suite 300
Jackson, MS  39201
 
If to the Purchaser:             Boardwalk Pipelines, LP
Attention:  Mr. James Jones
9 Greenway Plaza, Suite 2800
Houston, TX 77046
Phone 713-479-8294
Facsimile Number:   James.Jones@bwpmlp.com


11

--------------------------------------------------------------------------------


If to the Company:                Gulf South Pipeline Company, LP
Attn:  Mr. James Jones
9 Greenway Plaza, Suite 2800
Houston, TX 77046
Phone 713-479-8294
E-Mail:  James.Jones@bwpmlp.com


If to the Trustee:                   Hancock Bank
Attention:  Susan Tsimortos
1855 Lakeland Drive, Suite Q-230
Jackson, MS 39216
Telephone Number:  601-981-7452
Facsimile Number:   601-368-9457


13. SUCCESSORS.  This Agreement is made solely for the benefit of the Issuer,
the Purchaser and the Company (including their successor or assigns) and no
other person shall acquire or have any right hereunder by virtue hereof (other
than pursuant to Section 5 hereof).
 
14. SURVIVAL OF CERTAIN REPRESENTATIONS AND WARRANTIES.  All agreements,
covenants, representations and warranties and all other statements of the Issuer
and the Company set forth in or made pursuant to this Agreement shall remain in
full force and effect and shall survive the Closing Date and the delivery of the
Bonds.
 
15. GOVERNING LAW.  This Agreement shall be governed by the laws of the State.
 
16. MISCELLANEOUS.  This Agreement constitutes the only agreement among the
parties hereto relating to the subject matter hereof, and it supersedes and
cancels any and all previous contracts, agreements or understandings with
respect thereto.  This Agreement may not be amended or modified except in
writing executed by all parties hereto.  Capitalized terms not otherwise defined
herein shall have the meaning assigned to them in the Indenture and the Loan
Agreement.
 
17. COUNTERPARTS.  This Agreement may be executed in several counterparts, each
of which shall be an original and all of which shall constitute one and the same
instrument.
 
18. EFFECTIVE DATE.  This Bond Purchase Agreement shall be effective as of
December 1, 2008, although executed on the respective dates set forth below.
 
19. DEFINED TERMS.  The terms defined herein shall have the meanings set forth
in the Loan Agreement and the Indenture.
 


 
[Remainder of Page Intentionally Left Blank.]
 
12

--------------------------------------------------------------------------------


 
 
Very truly yours,


BOARDWALK PIPELINES, LP
By:           Boardwalk Operating GP, LLC
Its:           General Partner


By:           Boardwalk Pipeline Partners, LP
Its:           Sole Member


By:           Boardwalk GP, LP
Its:           General Partner


By:           Boardwalk GP, LLC
Its:           General Partner




By: __________________________________           
                                                                           
Jamie Buskill, Senior Vice President,
                                                                                                          
Chief Financial Officer and Treasurer


Dated:                      As of December 1, 2008


MISSISSIPPI BUSINESS FINANCE
CORPORATION




By: ___________________________________          
William T. Barry, Executive Director


Accepted as of December 1, 2008


GULF SOUTH PIPELINE COMPANY, LP
By:           GS Pipeline Company
Its:           General Partner




By:  __________________________________         
             Jamie Buskill, Senior Vice President,
                                                                                                           
Chief Financial Officer and Treasurer




Accepted as of December 1, 2008




13

--------------------------------------------------------------------------------




[Signature Page to Bond Purchase Agreement.]

 
14

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NOTICE OF BORROWING AND DESIGNATION OF
ADVANCE UNDER BONDS TO BE DELIVERED TO UNDERSIGNED
PURCHASER AND RELATED CERTIFICATES






Boardwalk Pipelines, LP
3800 Frederica Street
Owensboro, KY 42301




 
RE:
$175,000,000 Maximum Principal Amount Mississippi Business Finance Corporation
Taxable Industrial Development Revenue Bonds, Series 2008 (Gulf South Pipeline
Company, LP Project) (the "Bonds")





Ladies and Gentlemen:


Pursuant to that certain (i) Bond Purchase Agreement, dated as of December 1,
2008, (the "Bond Purchase Agreement"), between and among the Mississippi
Business Finance Corporation (the "Issuer"), Boardwalk Pipelines, LP (the
"Purchaser"), as purchaser of the captioned Bonds, Gulf South Pipeline Company,
LP, a Delaware limited partnership (the "Company"), as borrower under that
certain Loan Agreement with the Issuer relating to the captioned Bonds, dated as
of  December 1, 2008, (the "Loan Agreement"), and (ii) Trust Indenture dated as
of December 1, 2008, between Hancock Bank, as trustee (the "Trustee") and the
Issuer (the "Indenture"), the Company hereby notifies you as follows
(capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture or the Loan Agreement referred to herein).
 
The Company requests the Purchaser to take delivery of an advance upon the fully
registered Bond of Series 2008 held by it in the principal amount of $__________
for the Project upon payment by it of the purchase price of $____________ to the
Trustee as provided in the Bond Purchase Agreement and the Indenture.
 
The Company also designates [____________] as the date of such advance.
 
No event or circumstance has occurred and is continuing, or would result from
the making of such borrowing by the Company or the making of such Advance by the
Issuer which constitutes an Event of Default or would constitute an Event of
Default with the giving of any required notice or lapse of time, or both, or
which when considered by itself or together other past or then existing events
or circumstances, constitute or would constitute a material adverse change in
the business prospects or financial condition of the Company.
 
A-1

--------------------------------------------------------------------------------


The Company hereby further certifies that the principal amount of the advance
upon the Bonds designated for delivery hereinabove, when added to the principal
amount of other Bond or Bonds issued pursuant to the Indenture and advances
thereupon heretofore delivered by the Issuer to the Purchaser or to any other
Registered Owner does not exceed $175,000,000 and will not exceed the
anticipated total cost to finance the Project (as more fully described in the
aforesaid Loan Agreement).
 
The Company and the Purchaser hereby direct the Trustee to indicate the
foregoing amounts on the Note dated December ___, 2008 and the Company hereby
directs the Purchaser to indicate the foregoing amounts on the Bond, each
heretofore delivered to the Issuer and assigned to the Trustee in accordance
with the Indenture.
 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed on its
behalf by the   of its general partner this ____ day of ____________, 2008.
 


GULF SOUTH PIPELINE COMPANY, LP
By:           GS Pipeline Company, LLC
Its:           General Partner




By:          __________________________________
__________________________________
 

 




 
 
A-2

--------------------------------------------------------------------------------

 
